UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) xQuarterly report pursuant to section 13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 oTransition report pursuant to section 13 or 15(d) of the Securities and Exchange Act of 1934 For the transition period from to Commission file number 0-8419 NEONODE, INC. (Exact name of registrant as specified in its charter) Delaware 94-1517641 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) Sweden Linnegatan 89, SE-tockholm, Sweden USA 651 Byrdee Way, Lafayette, CA. 94549 (Address of principal executive offices and zip code) Sweden + 46 8 USA + 1 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is an large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “non-accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes ¨No ý The number of shares of the registrant’s common stock outstanding as of August 5, 2011, was 27,934,179. The number of shares of the registrant’s Series A Preferred stock outstanding as of August 5, 2011 was 83. The number of shares of the registrant’s Series B Preferred stock outstanding as of August 5, 2011 was 114. Neonode, Inc. effected a 25-to-1 reverse stock split on the opening of business on March28, 2011. All per share amounts and calculations in this Quarterly Report and the accompanying consolidated condensed financial statements have been retroactively adjustedto reflect the effects of the reverse stock split. NEONODE, INC. INDEX TO JUNE 30, 2-Q PART IFinancial Information Item 1Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited)and December 31, 2010 (Audited) 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended June 30, 2011 and 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3Quantitative and Qualitative Disclosures about Market Risk 29 Item 4Controls and Procedures 29 PART IIOther Information Item 1Legal Proceedings 30 Item 1ARisk Factors 30 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3Default Upon Senior Securities 30 Item 4Removed and Reserved 30 Item 5Other Information 30 Item 6Exhibits 31 SIGNATURES 32 EXHIBITS 2 PART I.Financial Information Item 1.Financial Statements NEONODE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) June December 30, 2011 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash $ $ Accounts receivable Debt issuance costs, net 32 4 Prepaid expenses and other current assets Total current assets Property and equipment, net 42 24 Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Convertible debt, net of discounts, current portion Embedded derivatives of convertible debt Total current liabilities Convertible debt, net of discounts, net of current portion Total liabilities Commitments and contingencies(Note 7) Stockholders' deficit: Series A Preferred stock, 889,081 shares authorized with par value $0.001 per share; 83 and 166 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively. (In the event of dissolution, each share of Series A Preferred stock has a liquidation preference equal to par value of $0.001 over the shares of common stock) Series B Preferred stock, 108,850 shares authorized with par value $0.001 per share;114 and 141 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively. (In the event of dissolution, each share of Series B Preferred stock has a liquidation preference equal to par value of$0.001 over the shares of common stock) Common stock, 848,000,000 shares authorized with par value $0.001per share; 27,934,179 and21,816,602shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively 28 22 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 NEONODE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except per share amounts) (Unaudited) Three months ended June 30, Six months endedJune 30, Net revenues $ Cost of revenues Gross margin 45 19 Operating expenses: Product research and development Sales and marketing 56 87 General and administrative Amortization of fair value of stock issued to related parties for purchase of Neonode Technologies AB (formerly AB Cypressen) Total operating expenses Operating loss (1,621 ) Other income (expense), net: Interest expense ) Non-cash items related to debt discounts and deferred financing fees and the valuation of conversion features and warrants ) Total other income (expense), net ) Loss before provision for income taxes ) Provision for income taxes 6 - 11 - Net loss $ ) $ ) $ ) $ ) Foreign currency translation gain (loss) ) 11 18 16 Comprehensive loss $ ) $ ) $ ) $ ) Loss per common share: Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted – weighted average shares used in per share computations See accompanying notes to condensed consolidated financial statements. 4 NEONODE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six months endedJune 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Depreciation and amortization 10 5 Debt discounts and deferred financing fees and the valuationof conversion features andwarrants Changes in operating assets and liabilities: Accounts receivable ) ) Other assets ) Prepaid expenses ) 72 Accounts payable and accrued expenses ) (3 ) Deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) (4 ) Net cash used in investing activities ) (4
